     Case 5:19-cv-02500-JPR Document 20 Filed 03/16/21 Page 1 of 12 Page ID #:640



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   GILBERT M.,1                     ) Case No. EDCV 19-2500-JPR
                                      )
12                       Plaintiff,   )
                                      ) MEMORANDUM DECISION AND ORDER
13                  v.                ) AFFIRMING COMMISSIONER
                                      )
14   ANDREW SAUL, Commissioner        )
     of Social Security,              )
15                                    )
                         Defendant.   )
16
     I.    PROCEEDINGS
17
           Plaintiff seeks review of the Commissioner’s final decision
18
     denying his application for Social Security supplemental security
19
     income benefits (“SSI”).      The matter is before the Court on the
20
     parties’ Joint Stipulation, filed August 11, 2020, which the
21
     Court has taken under submission without oral argument.           For the
22
     reasons stated below, the Commissioner’s decision is affirmed.
23
     II.   BACKGROUND
24
           Plaintiff was born in 1969.        (Administrative Record (“AR”)
25
26         1
            Plaintiff’s name is partially redacted in line with
27   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.

                                          1
     Case 5:19-cv-02500-JPR Document 20 Filed 03/16/21 Page 2 of 12 Page ID #:641



 1   155.)       He completed 10th grade (AR 33) and worked as a laborer
 2   and a pizza deliveryman (AR 34, 176, 184).         On May 6, 2016, he
 3   applied for SSI (AR 164), alleging that he had been unable to
 4   work since March 1, 2011, because of “severe” leg and arm pain,
 5   numbness, blood clots, blurry vision, diabetes, and seizures (AR
 6   156).2
 7           After his application was denied initially and on
 8   reconsideration, he requested a hearing before an Administrative
 9   Law Judge.       (AR 99-100.)   A hearing was held on November 8, 2018,
10   at which Plaintiff, represented by counsel, testified, as did his
11   wife and a vocational expert.       (AR 31-50.)    In a written decision
12   issued January 4, 2019, the ALJ found him not disabled.           (AR 14-
13   24.)        On November 2, 2019, the Appeals Council denied his request
14   for review.       (AR 1-3.)   This action followed.
15   III. STANDARD OF REVIEW
16           Under 42 U.S.C. § 405(g), a district court may review the
17   Commissioner’s decision to deny benefits.         The ALJ’s findings and
18   decision should be upheld if they are free of legal error and
19   supported by substantial evidence based on the record as a whole.
20   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
21   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).         Substantial evidence
22   means such evidence as a reasonable person might accept as
23   adequate to support a conclusion.         Richardson, 402 U.S. at 401;
24   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).            It
25   is “more than a mere scintilla, but less than a preponderance.”
26
             2
27          Although Plaintiff alleges that his disability began in
     March 2011, the earliest treatment notes in the record are from
28   2015. (See AR 239-40.)

                                           2
     Case 5:19-cv-02500-JPR Document 20 Filed 03/16/21 Page 3 of 12 Page ID #:642



 1   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
 2   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).         “[W]hatever the
 3   meaning of ‘substantial’ in other contexts, the threshold for
 4   such evidentiary sufficiency is not high.”         Biestek v. Berryhill,
 5   139 S. Ct. 1148, 1154 (2019).       To determine whether substantial
 6   evidence supports a finding, the court “must review the
 7   administrative record as a whole, weighing both the evidence that
 8   supports and the evidence that detracts from the Commissioner’s
 9   conclusion.”     Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
10   1998).     “If the evidence can reasonably support either affirming
11   or reversing,” the reviewing court “may not substitute its
12   judgment” for the Commissioner’s.        Id. at 720-21.
13   IV.   THE EVALUATION OF DISABILITY
14         People are “disabled” for purposes of receiving Social
15   Security benefits if they are unable to engage in any substantial
16   gainful activity owing to a physical or mental impairment that is
17   expected to result in death or has lasted, or is expected to
18   last, for a continuous period of at least 12 months.           42 U.S.C.
19   § 423(d)(1)(A); Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir.
20   1992).
21         A.     The Five-Step Evaluation Process
22         An ALJ follows a five-step sequential evaluation process to
23   assess whether someone is disabled.        20 C.F.R. § 416.920(a)(4);
24   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995) (as
25   amended Apr. 9, 1996).      In the first step, the Commissioner must
26   determine whether the claimant is currently engaged in
27   substantial gainful activity; if so, the claimant is not disabled
28   and the claim must be denied.       § 416.920(a)(4)(i).

                                          3
     Case 5:19-cv-02500-JPR Document 20 Filed 03/16/21 Page 4 of 12 Page ID #:643



 1        If the claimant is not engaged in substantial gainful
 2   activity, the second step requires the Commissioner to determine
 3   whether the claimant has a “severe” impairment or combination of
 4   impairments significantly limiting his ability to do basic work
 5   activities; if not, a finding of not disabled is made and the
 6   claim must be denied.     § 416.920(a)(4)(ii) & (c).
 7        If the claimant has a “severe” impairment or combination of
 8   impairments, the third step requires the Commissioner to
 9   determine whether the impairment or combination of impairments
10   meets or equals an impairment in the Listing of Impairments
11   (“Listing”) set forth at 20 C.F.R., part 404, subpart P, appendix
12   1; if so, disability is conclusively presumed and benefits are
13   awarded.   § 416.920(a)(4)(iii) & (d).
14        Before proceeding to step four, the ALJ must determine the
15   claimant’s residual functional capacity (“RFC”).3          § 416.920(e);
16   see also Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir.
17   2017) (ALJ assesses claimant’s RFC between steps three and four).
18   The fourth step requires that the ALJ determine whether the
19   claimant’s RFC is sufficient to perform past relevant work.
20   § 416.920(a)(4)(iv).     If it is not or the claimant has no past
21   relevant work, the Commissioner then bears the burden of
22   establishing that he is not disabled because he can perform other
23   substantial gainful work in the national economy, the fifth and
24   final step of the analysis.      §§ 416.920(a)(4)(v), 416.960(c)(2);
25   Drouin, 966 F.2d at 1257.
26
          3
27          RFC is what a claimant can do despite existing exertional
     and nonexertional limitations. § 416.945(a)(1); see Cooper v.
28   Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989).

                                          4
     Case 5:19-cv-02500-JPR Document 20 Filed 03/16/21 Page 5 of 12 Page ID #:644



 1        B.     The ALJ’s Application of the Five-Step Process
 2        At step one, the ALJ found that Plaintiff had not engaged in
 3   substantial gainful activity since May 23, 2016, the application
 4   date.4    (AR 16.)   At step two, he determined that Plaintiff had
 5   severe impairments of “late effects of cerebrovascular accident
 6   and status post non-ST-elevation myocardial infarction.”5               (Id.)
 7   At step three, he found that Plaintiff’s impairments did not meet
 8   or equal any of the impairments in the Listing.             (AR 18.)    At
 9   step four, he determined that he had the RFC to perform light
10   work except
11        he can stand or walk for a total of two hours out of an
12        eight-hour      workday.    The       claimant   can   occasionally
13        balance, stoop, kneel, crouch, and crawl; occasionally
14        climb ramps and stairs; and never climb ladders, ropes,
15        or scaffolds.      He can frequently handle and finger.           The
16        claimant must avoid concentrated exposure to hazards.
17        Further, he can perform simple routine tasks.
18   (AR 19.)
19        The ALJ concluded that Plaintiff had no past relevant work
20   but could perform three jobs available in significant numbers in
21   the national economy.      (AR 23-24.)       Accordingly, he found him not
22   disabled.    (AR 24.)
23
24
25        4
              The application is actually dated May 6.           (See AR 164.)
26        5
            A “non-ST segment elevation” heart attack, or NSTEMI, “is
27   typically less damaging” to the heart than the more common STEMI.
     NSTEMI: What You Need to Know, Healthline, http://
28   www.healthline.com/health/nstemi (last visited Mar. 14, 2021).

                                            5
     Case 5:19-cv-02500-JPR Document 20 Filed 03/16/21 Page 6 of 12 Page ID #:645



 1   V.      DISCUSSION
 2           Plaintiff alleges that the ALJ erred in assessing his
 3   subjective symptom statements.       (See J. Stip. at 10-13, 17-19.)
 4   For the reasons discussed below, no error occurred.
 5           A.     Relevant Background
 6           Plaintiff had a history of stroke, including one in 2011,
 7   when his disability allegedly began.         (AR 267.)   He also
 8   occasionally suffered seizures.6         (Id.)   He acknowledged that
 9   they were well controlled with medication, however (AR 36); at
10   the November 2018 hearing, he said he had last had one “around
11   eight months ago” (id.), and in November 2016 he told a doctor
12   that he had not had one for “over a year” (AR 270).           He would get
13   gout in his feet if he ate “a lot” of “spicy foods.”           (AR 42.)
14           Before his 2011 stroke, Plaintiff had not worked for some
15   time.       The most he ever earned in a year was about $4300, in
16   2000, and he acknowledged never earning more than $1000 in any
17   given month.      (AR 34, 167.)   He had no recorded income since 2004
18   (AR 167; see also AR 165, 170), although he reported working in
19   July 2005 as a pizza deliveryman and from January 2004 until
20   April 2009 as a laborer for a temp agency (AR 176, 184).           In a
21   Disability Report, he stated that he last worked on July 1, 2006,
22   when he got “laid off.”      (AR 175.)
23           B.     Plaintiff’s Subjective Symptom Statements and Testimony
24           There is no function report in the record, but at the
25
26           6
            Although Plaintiff apparently told the consulting examiner
27   that he “first had a seizure in 2011” (AR 267), other records
     have him claiming that his first seizure occurred in 1999 (AR
28   231).

                                          6
     Case 5:19-cv-02500-JPR Document 20 Filed 03/16/21 Page 7 of 12 Page ID #:646



 1   hearing Plaintiff testified that he couldn’t work because he
 2   couldn’t “move [his] left side” (AR 35), presumably as a result
 3   of the 2011 stroke.      He claimed to be unable to stand for more
 4   than 10 minutes and said he “bump[ed] into things” (id.) and
 5   “sometimes” lost his balance (AR 37).        He stated that he could
 6   walk “a block” but had “never tried” walking more than that.7
 7   (AR 35.)      He claimed to be unable to hold things with his
 8   nondominant left hand (id.) but acknowledged that he could lift
 9   and carry “maybe like 25 pounds” (AR 36).         He “on and off” used a
10   cane.       (AR 38.)
11           His wife helped him with his personal hygiene and
12   administered his medicines to him.        (AR 36-37, 41.)     He was
13   “sometimes” confused or couldn’t remember things.          (AR 37.)    He
14   spent his days watching television and sometimes laid down and
15   elevated his legs.      (AR 38-40.)   He took the trash out (AR 42)
16   and “pick[ed] [up] after” himself (AR 43), and he occasionally
17   went to the grocery store with his wife, but she took the items
18   off the shelves, put them in the cart, and carried the bags
19   (id.).
20           C.     The ALJ’s Decision
21           The ALJ found Plaintiff’s statements concerning the
22
23
             7
            In April 2016, Plaintiff told a doctor at the prison where
24   he was then incarcerated that he was walking “2-3 laps” every
     day, although it’s not clear how long a “lap” was, and was
25   “do[ing] other exercises for about 1 hour a day.” (AR 231.) In
26   August 2015, a prison doctor observed that he “walk[ed] very fast
     without any problems” and “without any assistance” and wasn’t
27   using a cane. (AR 237.) In July 2015, he was doing “100
     pushups” a day in prison along with “a few other exercises.” (AR
28   239.)

                                           7
     Case 5:19-cv-02500-JPR Document 20 Filed 03/16/21 Page 8 of 12 Page ID #:647



 1   “intensity, persistence, and limiting effects of his symptoms” to
 2   be “less than fully persuasive” because of his “work history” and
 3   because his symptom allegations were “greater than expected in
 4   light of the objective evidence of record.”         (AR 20; see also AR
 5   23.)
 6          Concerning Plaintiff’s work history, the ALJ noted that even
 7   though he claimed his disability began when he had a stroke in
 8   2011, the record “revealed . . . no work activity since 2004.”
 9   (AR 20.)    Thus, his “continuing unemployment” may not have been
10   “due to medical impairments.”       (Id.)
11          As to the objective medical evidence, the ALJ summarized it
12   and observed several ways it did not support Plaintiff’s symptom
13   allegations.    For example, the ALJ noted the mostly normal
14   examination and testing findings in the record (AR 20-21) and
15   observed that Plaintiff had on one occasion left the hospital
16   against medical advice (AR 21; see AR 379; see also AR 294
17   (Plaintiff declining treatment despite claiming severe pain)).
18   He also noted that Plaintiff had been working out with a
19   “trainer” and “doing well” (AR 21), although it was actually a
20   “max trainer” (AR 333, 336), a type of exercise equipment
21   providing a cardio workout, see Bowflex Max Trainer, Bowflex,
22   http://www.bowflex.com/max-trainer (last visited Mar. 14, 2021).
23          D.   Applicable Law
24          An ALJ’s assessment of a claimant’s allegations concerning
25   the severity of his symptoms is entitled to “great weight.”
26   Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir. 1989) (as amended)
27   (citation omitted); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir.
28   1985) (as amended Feb. 24, 1986).        “[T]he ALJ is not ‘required to

                                          8
     Case 5:19-cv-02500-JPR Document 20 Filed 03/16/21 Page 9 of 12 Page ID #:648



 1   believe every allegation of disabling pain, or else disability
 2   benefits would be available for the asking, a result plainly
 3   contrary to 42 U.S.C. § 423(d)(5)(A).’”        Molina v. Astrue, 674
 4   F.3d 1104, 1112 (9th Cir. 2012) (quoting Fair v. Bowen, 885 F.2d
 5   597, 603 (9th Cir. 1989)).
 6        In evaluating a claimant’s subjective symptom testimony, the
 7   ALJ engages in a two-step analysis.        See Lingenfelter, 504 F.3d
 8   at 1035-36; see also SSR 16-3p, 2016 WL 1119029, at *3 (Mar. 16,
 9   2016).   “First, the ALJ must determine whether the claimant has
10   presented objective medical evidence of an underlying impairment
11   ‘[that] could reasonably be expected to produce the pain or other
12   symptoms alleged.’”     Lingenfelter, 504 F.3d at 1036 (citation
13   omitted).    If such objective medical evidence exists, the ALJ may
14   not reject a claimant’s testimony “simply because there is no
15   showing that the impairment can reasonably produce the degree of
16   symptom alleged.”     Id. (citation omitted; emphasis in original).
17        If the claimant meets the first test, the ALJ may discount
18   the claimant’s subjective symptom testimony only if she makes
19   specific findings that support the conclusion.          See Berry v.
20   Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010).         Absent a finding or
21   affirmative evidence of malingering, the ALJ must provide a
22   “clear and convincing” reason for rejecting the claimant’s
23   testimony.    Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir.
24   2015) (as amended) (citing Lingenfelter, 504 F.3d at 1036);
25   Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th
26   Cir. 2014).    The ALJ may consider, among other factors, the
27   claimant’s (1) reputation for truthfulness, prior inconsistent
28   statements, and other testimony that appears less than candid;

                                          9
     Case 5:19-cv-02500-JPR Document 20 Filed 03/16/21 Page 10 of 12 Page ID #:649



 1   (2) unexplained or inadequately explained failure to seek

 2   treatment or to follow a prescribed course of treatment; (3)

 3   daily activities; (4) work record; and (5) physicians’ and third

 4   parties’ statements.      Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d

 5   996, 1006 (9th Cir. 2015) (as amended); Thomas v. Barnhart, 278

 6   F.3d 948, 958-59 (9th Cir. 2002).         If the ALJ’s evaluation of a

 7   plaintiff’s alleged symptoms is supported by substantial evidence

 8   in the record, the reviewing court “may not engage in second-

 9   guessing.”     Thomas, 278 F.3d at 959.

10         E.     Analysis

11         To start, the ALJ properly concluded that Plaintiff’s

12   subjective symptom statements were inconsistent with the

13   objective medical evidence in the record, a finding Plaintiff has

14   not challenged on appeal other than to point out that that can’t

15   serve as the only reason to discount a plaintiff’s statements and

16   testimony.    (J. Stip. at 12); Morgan v. Comm’r of Soc. Sec.

17   Admin., 169 F.3d 595, 600 (9th Cir. 1999) (finding “conflict”

18   with “objective medical evidence in the record” to be “specific

19   and substantial reason” undermining plaintiff’s allegations).

20   Indeed, the consulting examiner opined that Plaintiff was able to

21   perform work consistent with the RFC (see AR 270), a finding

22   Plaintiff has not challenged on appeal and that is not

23   contradicted by any other medical opinion in the record.

24         Plaintiff challenges only the ALJ’s reliance on his poor

25   work history to discount his subjective symptom statements.            (J.

26   Stip. at 10.)    He claims that the ALJ only “superficially

27   investigated” that history because Plaintiff “could have been

28   paid ‘under the table’” at jobs that did not show up in his work

                                          10
     Case 5:19-cv-02500-JPR Document 20 Filed 03/16/21 Page 11 of 12 Page ID #:650



 1   history.    (Id. at 10-11.)     He further notes that he “has a 10th

 2   grade education, does not possess any certifications, and has a

 3   criminal history,” which might have made it difficult for him to

 4   get a job.    (Id. at 11.)

 5         A plaintiff’s work history is properly considered in

 6   assessing his subjective symptom statements.          See §

 7   416.929(c)(3); Thomas, 278 F.3d at 959; Taylor v. Colvin, 618 F.

 8   App’x 342, 343 (9th Cir. 2015).

 9         Plaintiff’s speculative arguments concerning his work

10   history do not warrant remand.       Whether he was ever paid under

11   the table for work such that it didn’t show up on his official

12   earnings statement doesn’t undermine the ALJ’s conclusion that

13   his work history was poor because he acknowledged that he had

14   never made more than $1000 in any given month (AR 34) and that he

15   last looked for work in 2010 (id.) — not in the early months of

16   2011, before his stroke.8      And the only indication in the record

17   of his being incarcerated concerns a period from late 2013 to

18   early 2016, after the alleged disability date.          (See AR 202.)

19         Moreover, Plaintiff was represented by counsel throughout

20   the administrative proceedings.        (See AR 4-5, 31, 152.)      If

21
22         8
            Plaintiff contends that “minimal earnings do not
23   necessarily equate to lack of worth ethic,” pointing out that
     under the minimum wage in effect when he was last working, $6.25
24   an hour, he would have earned only $250 a week “assuming a full
     40-hour week.” (J. Stip. at 19.) But Plaintiff acknowledged
25   earning $7.75 an hour at least as of 2004, not the $6.25 minimum
26   wage he now cites. (See AR 176, 185-86.) That would come out to
     $1240 a month for a full-time job in even the shortest month of
27   the year, February, and yet Plaintiff acknowledged never earning
     more than $1000 in any given month. Thus, his speculation does
28   not undermine the ALJ’s reasoning.

                                          11
     Case 5:19-cv-02500-JPR Document 20 Filed 03/16/21 Page 12 of 12 Page ID #:651



 1   evidence existed that his work history was greater than the ALJ
 2   found based on the record, he could have presented that evidence
 3   to the Appeals Council.      He did not.    He claims that “[a]s much
 4   as [his] explanation” for his poor work history “is speculation,
 5   so too is the ALJ’s negative inference.”         (J. Stip. at 18.)     To
 6   the contrary, the ALJ relied on the record evidence showing that
 7   he had no recorded earnings after 2004, never earned more than
 8   $1000 in a month, and last looked for work in 2010, well before
 9   his stroke, to find that his statements concerning the severity
10   of his impairments should be discounted.         See DeLeon v. Saul, 812
11   F. App’x 529, 530 (9th Cir. 2020) (upholding ALJ’s reliance on
12   plaintiff’s “poor work history, dating back to before she had
13   children,” to discount her subjective symptom statements);
14   McClaren v. Saul, 812 F. App’x 500, 501 (9th Cir. 2020)
15   (declining to “second-guess” ALJ’s reliance on plaintiff’s having
16   “worked only sporadically even before her disability onset date”
17   to discount subjective symptom statements).
18   VI.   CONCLUSION
19         Consistent with the foregoing and under sentence four of 42
20   U.S.C. § 405(g),9 IT IS ORDERED that judgment be entered
21   AFFIRMING the Commissioner’s decision, DENYING Plaintiff’s
22   request for reversal, and DISMISSING this action with prejudice.
23           March 16, 2021
     DATED: __________________          ______________________________
                                           _____________
                                        JEAN
                                           N ROSENBLUTH
24                                      U.S. Magistrate Judge
25
           9
26          That sentence provides: “The [district] court shall have
     power to enter, upon the pleadings and transcript of the record,
27   a judgment affirming, modifying, or reversing the decision of the
     Commissioner of Social Security, with or without remanding the
28   cause for a rehearing.”

                                          12
